The opinion of the Court was delivered by
Haskell, A. J.
The appeal in this case is conclusively met by Section 149 of the Code of Procedure, Revised Statutes, p. 598. It is an entire mistake to make this a question of jurisdiction. Section 149 specifically sustains the jurisdiction in this case — “unless the defendant, before the time for answering expire, demand in writing that the trial be had ” in the County in which he claimed to reside. On the contrary, it is a question of practice, and when the defendant waived the remedy which Section 149 provides he waived any objection to the place of trial.
The motion for a new trial is refused.
Willard, C. J., and McIver, A. J., concurred.